Civilian pay; dismissal; laches. — Plaintiff, a former employee of the Randolph County, Alabama Agriculture Stabilization and Conservation Service, was removed from his position as County Office Manager effective August 14, *7721964. On January 7, 1965, the Deputy Administrator of said Service upheld the removal. A new County Office Manager was employed on January 31, 1965. The Civil Service Commission Atlanta Regional Office and the Board of Appeals and Review in 1965 declined jurisdiction on the grounds that plaintiff was not a federal employee. On January 31, 1969, plaintiff filed a suit for back pay in the United States District Court for the Middle District of Alabama, and on June 20, 1969, the petition was dismissed without prejudice to its being brought in an appropriate forum. Plaintiff’s suit to recover back pay was filed in the Court of Claims on May 12, 1970. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, without oral argument, the court concludes that plaintiff’s alleged claim is barred because of laches. (See Alpert v. United States, 161 Ct. Cl. 810, 820-25 (1963), and Gersten v. United States, 176 Ct. Cl. 633, 364 F. 2d 850 (1966).) On October 1, 1971, the court by order granted defendant’s motion and dismissed the petition.